UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-07470 EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 RICHARD J. ROSSI, PRESIDENT 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments Investment Portfolios 01.31.2011 (unaudited) EAGLE INTERNATIONAL EQUITY FUND Common stocks-94.5% Shares Value Australia-1.9% Asciano Ltd.* MAp Group Newcrest Mining Ltd. Austria-1.2% Erste Group Bank AG Brazil-1.7% All America Latina Logistica SA Amil Participacoes SA Diagnosticos da America SA Embraer SA, Sponsored ADR Hypermarcas SA* Britain-12.9% AMEC PLC ARM Holdings PLC Barclays PLC BG Group PLC BHP Billiton PLC Burberry Group PLC Cairn Energy PLC* Compass Group PLC Diageo PLC GlaxoSmithKline PLC HSBC Holdings PLC Imperial Tobacco Group PLC Kazakhmys PLC Lloyds Banking Group PLC* Premier Oil PLC* Reckitt Benckiser Group PLC Rio Tinto PLC Rolls-Royce Group PLC Smith & Nephew PLC Vodafone Group PLC Canada-5.3% Barrick Gold Corporation First Quantum Minerals Ltd. Goldcorp, Inc. Ivanhoe Mines Ltd./CA* Pan American Silver Corp. Potash Corporation of Saskatchewan, Inc. Silver Wheaton Corporation* Teck Resources Ltd., Class B China-5.8% Anhui Conch Cement Company Ltd., Class H Baidu, Inc./China, Sponsored ADR* Changsha Zoomlion Heavy Industry Science and Technology Development Co. Ltd., Class H* China Construction Bank Corporation, Class H China National Building Material Company Ltd., Class H China Yurun Food Group Ltd. Ctrip.com International Ltd., Sponsored ADR* Dongfang Electric Corporation Ltd., Class H Dongfeng Motor Group Company Ltd., Class H Golden Eagle Retail Group Ltd. Intime Department Store Group Co. Ltd. Lianhua Supermarket Holdings Company Ltd., Class H Tingyi Cayman Islands Holding Corporation Weichai Power Co. Ltd., Class H Wumart Stores, Inc., Class H Czech-0.9% Komercni Banka AS Denmark-1.7% Carlsberg AS, Class B Novo Nordisk AS, Class B Pandora AS* Finland-1.1% Fortum Oyj Outotec Oyj Stora Enso Oyj, Class R UPM-Kymmene Oyj France-5.6% Aeroports de Paris BNP Paribas Carrefour SA CFAO SA Cie Generale d'Optique Essilor International SA Danone Eutelsat Communications Iliad SA LVMH Moet Hennessy Louis Vuitton SA PPR Schneider Electric SA Sodexo Technip SA Germany-6.5% Allianz SE Bayerische Motoren Werke AG Bilfinger Berger SE Brenntag AG* Daimler AG* Deutsche Boerse AG Fraport AG Fresenius SE & Company KGaA HeidelbergCement AG Henkel AG & Co. KGaA MAN SE Metro AG Siemens AG Greece-0.6% Coca Cola Hellenic Bottling Company SA Hong Kong-7.5% Belle International Holdings Ltd. BOC Hong Kong Holdings Ltd. China Merchants Holdings International Company Ltd. China Resources Enterprise Ltd. Geely Automobile Holdings Ltd. Hang Lung Properties Ltd. Hong Kong Exchanges and Clearing Ltd. Li & Fung Ltd. Lonking Holdings Ltd. The United Laboratories International Holdings Ltd. India-2.9% Axis Bank Ltd., Sponsored GDR Dr Reddy's Laboratories Ltd., Sponsored ADR HDFC Bank Ltd., Sponsored ADR Larsen & Toubro Ltd., Sponsored GDR Mahindra & Mahindra Ltd., Sponsored GDR Reliance Capital Ltd., Sponsored GDR State Bank of India, Sponsored GDR |The accompanying notes are an integral part of the financial statements. Investment Portfolios 01.31.2011 (unaudited) EAGLE INTERNATIONAL EQUITY FUND (cont'd) Common stocks-94.5% Shares Value India-2.9% (cont'd) United Spirits Ltd., Sponsored GDR Indonesia-0.1% Indofood CBP Sukses Makmur TBK PT* Ireland-0.7% CRH PLC WPP PLC Israel-0.6% Teva Pharmaceutical Industries Ltd., Sponsored ADR Italy-1.0% Buzzi Unicem SpA Fiat Industrial SpA* Saipem SpA Japan-8.8% Aisin Seiki Company Ltd. Asahi Glass Company Ltd. Canon Inc. Daikin Industries Ltd. Denso Corporation Fanuc Corporation Honda Motor Company Ltd. Isuzu Motors Ltd. ITOCHU Corporation Komatsu Ltd. Mitsubishi Corporation Mitsubishi Electric Corporation Nidec Corporation Nintendo Co. Ltd. Nissan Motor Company Ltd. Shiseido Company Ltd. SMC Corporation Softbank Corporation Suzuki Motor Corporation Toyota Motor Corporation Unicharm Corporation Luxembourg-0.7% L'Occitane International SA* SES SA Macau-0.7% Sands China Ltd.* Wynn Macau Ltd. Mexico-1.0% Fomento Economico Mexicano, SAB de CV, Sponsored ADR Genomma Lab Internacional SAB de CV, Class B* Grupo Financiero Banorte, SAB de CV, Class O Netherlands-3.0% ASML Holding NV European Aeronautic Defence and Space Company NV* Heineken NV ING Groep NV* Koninklijke KPN NV Koninklijke Philips Electronics NV Royal Dutch Shell PLC, Class A Norway-0.4% Marine Harvest ASA Portugal-0.2% Jeronimo Martins SGPS SA Russian Federation-7.8% Gazprom OAO, Sponsored ADR Globaltrans Investment PLC, Sponsored GDR IDGC Holding JSC* Magnit OJSC, Sponsored GDR Mail.ru Group Ltd., 144A, Sponsored GDR* NovaTek OAO, Sponsored GDR Novorossiysk Commercial Sea Port, Sponsored GDR O'Key Group S.A., Sponsored GDR* Pharmstandard, Sponsored GDR* Rosneft Oil Company, Sponsored GDR Sberbank VTB Bank OJSC, Sponsored GDR X5 Retail Group NV, Sponsored GDR* South Africa-1.8% Aquarius Platinum Ltd. Aspen Pharmacare Holdings Ltd.* Shoprite Holdings Ltd. Standard Bank Group Ltd. South Korea-2.0% Celltrion, Inc. Hyundai Motor Company Samsung Electronics Co. Ltd. Sweden-1.6% Atlas Copco AB, Class A Elekta AB, Class B Volvo AB, Class B* Switzerland-4.8% Dufry Group* Flughafen Zuerich AG Nobel Biocare Holding AG Novartis AG Swiss Reinsurance Company Ltd. Syngenta AG The Swatch Group AG UBS AG* Xstrata PLC Taiwan-2.9% HTC Corporation United Arab Emirates-0.8% Dragon Oil PLC* Total common stocks (cost $56,995,213) Investment companies-1.5% India-1.2% iShares MSCI India ETF* United States-0.3% Market Vectors - Gold Miners ETF Total investment companies (cost $923,825) Preferred stocks-1.0% Germany-1.0% Henkel AG & Co. KGaA Volkswagen AG Total preferred stocks (cost $547,840) |The accompanying notes are an integral part of the financial statements. Investment Portfolios 01.31.2011 (unaudited) EAGLE INTERNATIONAL EQUITY FUND (cont'd) Total investment portfolio (cost $58,466,878) 97.0% Other assets in excess of liabilities 3.0% Total net assets 100.0% * Non-income producing security 144A—144A securities are issued pursuant to Rule 144A of the Securities Act of 1933. Most of these are deemed to be liquid for purposes of compliance limitations on holdings of illiquid securities and all may be resold as transactions exempt from registration to qualified institutional buyers. At January 31, 2011, these securities aggregated $33,357 or 0.04% of the net assets of the Fund. ADR—American depository receipt ETF—Exchange-traded fund GDR—Global depository receipt Sector allocation Sector Percent of net assets Consumer, non-cyclical 18.8% Financial 17.4% Consumer, cyclical 15.6% Basic materials 13.7% Industrial 11.9% Communications 7.2% Energy 6.5% Diversified 2.3% Funds 1.5% Technology 1.5% Utilities 0.6% Forward foreign currency contracts outstanding Contract to deliver Counterparty In exchange for Delivery date Unrealized appreciation (depreciation) JPY JPMorgan Chase USD 03/16/11 USD Deutsche Bank AG EUR 03/16/11 USD Credit Suisse First Boston EUR 03/16/11 Net unrealized depreciation EUR — Euro Dollar JPY — Japan Yen USD — United States Dollar |The accompanying notes are an integral part of the financial statements. Investment Portfolios 01.31.2011 (unaudited) EAGLE INTERNATIONAL EQUITY FUND(cont’d) Industry allocation Industry Value Percent of net assets Banks 12.8% Mining 10.7% Auto manufacturers 7.4% Oil & gas 5.6% Food 5.4% Telecommunications 5.0% Pharmaceuticals 4.3% Engineering & construction 4.0% Retail 3.8% Healthcare products 2.5% Beverages 2.5% Distribution/wholesale 2.4% Chemicals 2.3% Holding companies, diversified 2.3% Real estate 2.3% Internet 1.7% Building materials 1.6% Equity fund 1.6% Machinery, construction & mining 1.5% Machinery, diversified 1.5% Cosmetics/personal care 1.5% Electrical components & equipment 1.4% Insurance 1.3% Semiconductors 1.1% Diversified financial services 1.0% Oil & gas services 0.9% Biotechnology 0.9% Household products/wares 0.7% Forest products & paper 0.7% Lodging 0.7% Aerospace/defense 0.7% Electric 0.6% Auto parts & equipment 0.5% Food service 0.5% Media 0.4% Industry allocation Industry Value Percent of net assets Transportation 0.4% Healthcare services 0.4% Office/business equipment 0.4% Agriculture 0.4% Hand/machine tools 0.3% Commercial services 0.2% Electronics 0.2% Miscellaneous manufacturer 0.2% Toys/games/hobbies 0.2% Apparel 0.2% Total investment portfolio 97.0% |The accompanying notes are an integral part of the financial statements. Investment Portfolios 01.31.2011 (unaudited) EAGLE INVESTMENT GRADE BOND FUND Corporate bonds—42.5% Principal amount (in thousands) Value Advertising—0.2% Omnicom Group, Inc., 4.45%, 08/15/20 Aerospace & defense—1.1% L-3 Communications Corporation, 4.75%, 07/15/20 United Technologies Corporation, 5.38%, 12/15/17 Banks—3.1% Bank of Montreal, 2.13%, 06/28/13 Credit Suisse, FRN, 1.26%, 01/14/14 Northern Trust Corporation, 3.45%, 11/04/20 PNC Funding Corporation, 4.38%, 08/11/20 The Goldman Sachs Group, Inc., 6.00%, 05/01/14 Beverages—3.5% Anheuser-Busch InBev Worldwide, Inc., FRN, 1.03%, 03/26/13 Dr Pepper Snapple Group, Inc., 2.90%, 01/15/16 PepsiCo, Inc., 7.90%, 11/01/18 Biotechnology—1.2% Celgene Corporation, 2.45%, 10/15/15 Genzyme Corporation, 3.63%, 06/15/15 Chemicals—0.5% Potash Corp of Saskatchewan, Inc., 3.25%, 12/01/17 Computers—2.1% Hewlett-Packard Company, FRN, 0.43%, 09/13/12 International Business Machines Corporation, 1.00%, 08/05/13 Cosmetics/personal care—0.2% Colgate-Palmolive Company, 2.95%, 11/01/20 Diversified financial services—2.4% BlackRock, Inc., Series 2, 5.00%, 12/10/19 CME Group Index Services LLC, 144A, 4.40%, 03/15/18 General Electric Capital Corporation, 2.10%, 01/07/14 Electric—5.2% Carolina Power & Light Company, 5.25%, 12/15/15 Exelon Generation Company LLC, 5.20%, 10/01/19 FPL Group Capital, Inc., 2.55%, 11/15/13 Georgia Power Company, FRN, 0.62%, 03/15/13 PSEG Power LLC, 2.50%, 04/15/13 Virginia Electric and Power Company, 5.40%, 01/15/16 Forest products & paper—0.9% Plum Creek Timberlands LP, 4.70%, 03/15/21 Gas—0.7% Sempra Energy, 9.80%, 02/15/19 Healthcare products—2.8% CR Bard, Inc., 4.40%, 01/15/21 Baxter International, Inc., 5.38%, 06/01/18 Becton, Dickinson and Company, 3.25%, 11/12/20 Covidien International Finance SA, 2.80%, 06/15/15 St Jude Medical, Inc., 2.50%, 01/15/16 Insurance—2.4% AON Corporation, 3.50%, 09/30/15 Berkshire Hathaway, Inc., FRN, 0.72%, 02/11/13 Internet—1.1% eBay, Inc., 1.63%, 10/15/15 Symantec Corporation, 2.75%, 09/15/15 Mining—0.8% Newmont Mining Corporation, 5.13%, 10/01/19 Oil & gas—2.9% Noble Holding International Ltd., 3.45%, 08/01/15 Occidental Petroleum Corporation, 4.10%, 02/01/21 Shell International Finance BV, FRN, 0.65%, 06/22/12 Total Capital Canada Ltd., 1.63%, 01/28/14 Pharmaceuticals—3.5% Allergan, Inc./United States, 3.38%, 09/15/20 Express Scripts, Inc., 6.25%, 06/15/14 McKesson Corporation, 5.70%, 03/01/17 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC, 3.00%, 06/15/15 Retail—2.7% McDonald's Corporation, 5.80%, 10/15/17 Staples, Inc., 9.75%, 01/15/14 Wal-Mart Stores, Inc. Pass Through Trusts, Series C, 8.88%, 06/29/11 28 Wal-Mart Stores, Inc., 3.63%, 07/08/20 Software—1.7% Adobe Systems, Inc., 3.25%, 02/01/15 Fiserv, Inc., 3.13%, 10/01/15 Oracle Corporation, 144A, 3.88%, 07/15/20 Telecommunications—1.6% AT&T Corporation, 7.30%, 11/15/11 Verizon Communications, Inc., 6.35%, 04/01/19 Toys/games/hobbies—0.2% Mattel, Inc., 4.35%, 10/01/20 Transportation—1.7% Norfolk Southern Corporation, 5.90%, 06/15/19 Union Pacific Corporation, 5.70%, 08/15/18 United Parcel Service, Inc., 3.13%, 01/15/21 Total corporate bonds (cost $44,896,120) U.S. Treasuries—25.0% U.S. Treasury Note, 4.25%, 11/15/14 U.S. Treasury Note, 4.50%, 02/15/16 U.S. Treasury Note, 4.75%, 08/15/17 U.S. Treasury Note, 2.13%, 05/31/15 U.S. Treasury Note, 1.00%, 07/15/13 U.S. Treasury Note, 2.38%, 07/31/17 U.S. Treasury Note, 0.75%, 08/15/13 U.S. Treasury Note, 1.25%, 08/31/15 U.S. Treasury Note, 2.63%, 11/15/20 Total U.S. Treasuries (cost $26,066,912) |The accompanying notes are an integral part of the financial statements. Investment Portfolios 01.31.2011 (unaudited) EAGLE INVESTMENT GRADE BOND FUND (cont'd) Mortgage-backed obligations—13.3% Principal amount (in thousands) Value Commercial mortgage-backed obligations—2.6% Credit Suisse First Boston Mortgage Securities Corporation, FRN, Series 2005-C5, Class A3, 5.10%, 08/15/38 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2002-C3, Class A2, 4.99%, 07/12/35 JP Morgan Chase Commercial Mortgage Securities Corporation, FRN, Series 2003-PM1A, Class A4, 5.33%, 08/12/40 LB-UBS Commercial Mortgage Trust, Series 2001-C7, Class A5, 6.13%, 12/15/30 LB-UBS Commercial Mortgage Trust, FRN, Series 2003-C7, Class A2, 4.06%, 09/15/27 37 Merrill Lynch Mortgage Investors, Inc., FRN, Series 1998-C1, Class A3, 6.72%, 11/15/26 Morgan Stanley Capital I, Series 2003-T11, Class A4, 5.15%, 06/13/41 Wachovia Bank Commercial Mortgage Trust, FRN, Series 2003-C6, Class A3, 4.96%, 08/15/35 Covered bonds—6.6% Bank of Montreal, 144A, 2.63%, 01/25/16 Bank of Nova Scotia, 144A, 1.45%, 07/26/13 DnB NOR Boligkreditt, 144A, 2.10%, 10/14/15 Sparebank 1 Boligkreditt AS, 144A, 1.25%, 10/25/13 Stadshypotek AB, 144A, 1.45%, 09/30/13 The Toronto-Dominion Bank, 144A, 2.20%, 07/29/15 Federal agency mortgage-backed obligations—4.1% Freddie Mac, REMICs, Series 2628, Class AB, 4.50%, 06/15/18 Freddie Mac, REMICs, Series 2885, Class LC, 4.50%, 04/15/34 Fannie Mae, REMICs, Series 2006-B1, Class AB, 6.00%, 06/25/16 Fannie Mae, REMICs, Series 2006-63, Class AB, 6.50%, 10/25/33 Freddie Mac, REMICs, Series R005, Class AB, 5.50%, 12/15/18 Freddie Mac, REMICs, Series 3114, Class GC, 5.00%, 01/15/34 Freddie Mac, REMICs, Series R006, Class AK, 5.75%, 12/15/18 Fannie Mae, REMICs, Series 2007-11, Class AB, 5.69%, 01/25/32 Fannie Mae, REMICs, Series 2007-118, Class AB, 5.00%, 04/25/35 Freddie Mac, REMICs, Series 3456, Class CG, 5.00%, 01/15/35 Ginnie Mae, REMICs, Series 2004-86, Class PK, 4.00%, 09/20/34 Total mortgage-backed obligations (cost $13,989,371) U.S. Government agency securities—9.0% Fixed rate U.S. Government agency securities—3.1% Private Export Funding Corporation, 2.25%, 12/15/17 Tennessee Valley Authority, 5.50%, 07/18/17 Government-backed corporate bonds—5.9% John Deere Capital Corporation, FDIC, 2.88%, 06/19/12 The Goldman Sachs Group, Inc., FDIC, 3.25%, 06/15/12 Total U.S. Government agency securities(cost $9,535,744) Foreign government securities—4.4% Egypt Government AID Bonds, 4.45%, 09/15/15 Kreditanstalt fuer Wiederaufbau, 2.75%, 09/08/20 Landwirtschaftliche Rentenbank, 144A, FRN, 0.43%, 01/28/14 Province of Ontario, Canada, 2.70%, 06/16/15 Total foreign government securities (cost $4,770,713) Supranational banks—4.1% Asian Development Bank, 1.63%, 07/15/13 European Investment Bank, 2.25%, 03/15/16 Inter-American Development Bank, 2.25%, 07/15/15 International Bank for Reconstruction & Development, 2.38%, 05/26/15 Nordic Investment Bank, 2.50%, 07/15/15 Total supranational banks (cost $4,259,424) Total investment portfolio (cost $103,518,284) 98.3% Other assets in excess of liabilities1.7% Total net assets 100.0% 144A—144A securities are issued pursuant to Rule 144A of the Securities Act of 1933. Most of these are deemed to be liquid for purposes of compliance limitations on holdings of illiquid securities and all may be resold as transactions exempt from registration to qualified institutional buyers. At January 31, 2011, these securities aggregated $9,214,596 or 8.8% of the net assets of the Fund. FDIC—Federal Deposit Insurance Corporation FRN—Floating rate notes reset their interest rates on a semiannual or quarterly basis. REMIC—Real estate mortgage investment conduit Standard & Poor's bond ratings Bond rating Percent of net assets AAA 48.2% AA 10.6% A 19.4% BBB 14.4% Not rated 5.7% |The accompanying notes are an integral part of the financial statements. Investment Portfolios 01.31.2011 (unaudited) EAGLE LARGE CAP CORE FUND Common stocks—94.8% Shares Value Advertising—2.1% Omnicom Group, Inc. Aerospace/defense—3.1% The Boeing Company United Technologies Corporation Banks—10.4% JPMorgan Chase & Company The Goldman Sachs Group, Inc. Wells Fargo & Company Beverages—3.7% PepsiCo, Inc. The Coca-Cola Company Computers—7.2% Apple, Inc.* EMC Corporation* Hewlett-Packard Company Diversified financial services—2.0% Invesco Ltd. Healthcare products—6.7% Johnson & Johnson St. Jude Medical, Inc.* Zimmer Holdings, Inc.* Healthcare services—2.6% UnitedHealth Group, Inc. Insurance—5.1% Lincoln National Corporation MetLife, Inc. Internet—2.1% Google, Inc., Class A* Miscellaneous manufacturer—3.0% Tyco International Ltd. Oil & gas—9.6% Chevron Corporation ConocoPhillips Exxon Mobil Corporation Valero Energy Corporation Oil & gas services—2.9% Schlumberger Ltd. Pharmaceuticals—3.0% Pfizer, Inc. REITs—1.7% Annaly Capital Management, Inc. Retail—9.9% Bed Bath & Beyond, Inc.* Lowe’s Companies, Inc. Staples, Inc. Wal-Mart Stores, Inc. Semiconductors—2.5% Intel Corporation Software—9.4% Activision Blizzard, Inc. Adobe Systems, Inc.* Microsoft Corporation Oracle Corporation Telecommunications—5.3% Cisco Systems, Inc.* QUALCOMM, Inc. Sprint Nextel Corporation* Transportation—2.5% Union Pacific Corporation Total common stocks (cost $118,948,320) Investment companies—3.0% Shares Value Materials Select Sector SPDR ETF Total investment companies (cost $3,976,137) Total investment portfolio (cost $122,924,457) 97.8% Other assets in excess of liabilities 2.2% Net assets 100.0% * Non-income producing security ETF—Exchange-traded fund SPDR—Standard & Poor’s depository receipt REIT—Real estate investment trust Sector allocation Sector Percent of net assets Financial 19.3% Technology 19.1% Consumer, non-cyclical 16.0% Energy 12.5% Consumer, cyclical 9.9% Communications 9.4% Industrial 8.6% Funds 3.0% |The accompanying notes are an integral part of the financial statements. Investment Portfolios 01.31.2011 (unaudited) EAGLE MID CAP GROWTH FUND Common stocks—96.5% Shares Value Aerospace/defense—3.7% BE Aerospace, Inc.* Goodrich Corporation Triumph Group, Inc. Apparel—3.3% Coach, Inc. Deckers Outdoor Corporation* Auto manufacturers—1.1% Navistar International Corporation* Biotechnology—1.0% Illumina, Inc.* Chemicals—2.1% CF Industries Holdings, Inc. Huntsman Corporation Coal—4.0% Arch Coal, Inc. Cloud Peak Energy, Inc.* Walter Energy, Inc. Commercial services—0.8% Sotheby's Computers—5.5% NetApp, Inc.* Riverbed Technology, Inc.* SanDisk Corporation* Cosmetics/personal care—1.0% Avon Products, Inc. Diversified financial services—5.7% Ameriprise Financial, Inc. CME Group, Inc. Legg Mason, Inc. TD Ameritrade Holding Corporation Electrical components & equipment—1.0% GrafTech International Ltd.* Electronics—3.0% Dolby Laboratories, Inc., Class A* Gentex Corporation Engineering & construction—2.3% Chicago Bridge & Iron Co. NV* Entertainment—1.3% Bally Technologies, Inc.* Environmental control—1.2% Waste Connections, Inc. Healthcare products—2.6% Intuitive Surgical, Inc.* Patterson Companies, Inc. Thoratec Corporation* Home furnishings—1.2% Harman International Industries, Inc.* Household products/wares—1.1% Church & Dwight Company, Inc. Internet—3.2% Akamai Technologies, Inc.* NetFlix, Inc.* priceline.com, Inc.* Leisure time—1.4% Carnival Corporation Lodging—1.2% Wynn Resorts Ltd. Machinery, diversified—3.4% AGCO Corporation* Cummins, Inc. Media—0.3% Nielsen Holdings NV* Mining—3.1% Freeport-McMoRan Copper & Gold, Inc. Titanium Metals Corporation* Miscellaneous manufacturer—1.5% SPX Corp. Oil & gas—4.7% Continental Resources, Inc.* Pioneer Natural Resources Company Whiting Petroleum Corporation* Oil & gas services—2.1% Dresser-Rand Group, Inc.* National Oilwell Varco, Inc. Pharmaceuticals—6.3% AmerisourceBergen Corporation Express Scripts, Inc.* Mylan, Inc.* SXC Health Solutions Corporation* Retail—2.1% CarMax, Inc.* Chipotle Mexican Grill, Inc.* Semiconductors—7.8% ARM Holdings PLC, Sponsored ADR Linear Technology Corporation NVIDIA Corporation* Rovi Corporation* Software—12.9% ANSYS, Inc.* Autodesk, Inc.* CA, Inc. Cerner Corporation* Citrix Systems, Inc.* Concur Technologies, Inc.* MSCI, Inc., Class A* Red Hat, Inc.* Telecommunications—2.1% American Tower Corporation, Class A* Polycom, Inc.* Transportation—2.5% Kansas City Southern* Total common stocks (cost $196,802,875) Total investment portfolio (cost $196,802,875) 96.5% Other assets in excess of liabilities 3.5% Net assets 100.0% * Non-income producing security ADR—American depository receipt Sector allocation Sector Percent of net assets Technology 26.2% Industrial 18.6% Consumer, non-cyclical 12.8% Consumer, cyclical 11.6% Energy 10.9% Financial 5.6% Communications 5.6% Basic materials 5.2% Investment Portfolios 01.31.2011 (unaudited) EAGLE MID CAP STOCK FUND Common stocks—98.8% Shares Value Domestic—87.8% Aerospace/defense—4.0% BE Aerospace, Inc.* Rockwell Collins, Inc. Apparel—1.9% VF Corporation Auto manufacturers—1.3% Oshkosh Corporation* Auto parts & equipment—1.0% Lear Corporation* Banks—5.1% CIT Group, Inc.* Huntington Bancshares, Inc. PNC Financial Services Group, Inc. State Street Corporation Biotechnology—1.2% Life Technologies Corporation* Chemicals—3.1% Solutia, Inc.* Valspar Corporation Coal—1.0% Arch Coal, Inc. Commercial services—2.4% SEI Investments Company Total System Services, Inc. Computers—1.0% IHS, Inc., Class A* Diversified financial services—6.0% CME Group, Inc. Discover Financial Services IntercontinentalExchange, Inc.* LPL Investment Holdings, Inc.* SLM Corporation* Electric—1.1% ITC Holdings Corporation Electrical components & equipment—2.6% Energizer Holdings, Inc.* Hubbell, Inc., Class B Electronics—7.1% Agilent Technologies, Inc.* Amphenol Corporation, Class A Avnet, Inc.* Dolby Laboratories, Inc., Class A* Engineering & construction—1.3% KBR, Inc. Entertainment—0.4% DreamWorks Animation SKG, Inc., Class A* Environmental control—1.0% Waste Connections, Inc. Food—2.9% Safeway, Inc. TreeHouse Foods, Inc.* Forest products & paper—1.8% International Paper Co. Healthcare products—5.9% Hospira, Inc.* Patterson Companies, Inc. ResMed, Inc.* St. Jude Medical, Inc.* Healthcare services—2.7% Laboratory Corporation of America Holdings* Mednax, Inc.* Insurance—1.3% Reinsurance Group of America, Inc. Lodging—1.2% Wyndham Worldwide Corporation Media—3.2% Discovery Communications, Inc., Class A* John Wiley & Sons, Inc., Class A Miscellaneous manufacturer—1.4% Dover Corporation Oil & gas—4.2% Cimarex Energy Company Rowan Companies, Inc.* Whiting Petroleum Corporation* Oil & gas services—3.4% National Oilwell Varco, Inc. Packaging & containers—3.3% Crown Holdings, Inc.* Owens-Illinois, Inc.* Rock-Tenn Company, Class A Pharmaceuticals—1.1% McKesson Corporation Retail—5.0% CarMax, Inc.* Guess?, Inc. Staples, Inc. Semiconductors—2.1% Lam Research Corporation* Microchip Technology, Inc. Varian Semiconductor Equipment Associates, Inc.* Software—4.8% Autodesk, Inc.* Fidelity National Information Services, Inc. Progress Software Corporation* Toys/games/hobbies—2.0% Hasbro, Inc. Total domestic common stocks (cost $1,133,031,207) Foreign—11.0% Auto parts & equipment—1.6% Magna International, Inc. Insurance—2.6% Allied World Assurance Co. Holdings Ltd. Media—0.5% Grupo Televisa SA, Sponsored ADR* Miscellaneous manufacturer—1.8% Ingersoll-Rand PLC Semiconductors—1.8% Marvell Technology Group Ltd.* Software—2.7% Check Point Software Technologies Ltd.* Total Foreign common stocks (cost $125,632,275) Total common stocks (cost $1,258,663,482) Total investment portfolio (cost $1,258,663,482) 98.8% Other assets in excess of liabilities 1.2% Net assets 100.0% * Non-income producing security ADR—American depository receipt Sector allocation Sector Percent of net assets Industrial 22.5% Consumer, non-cyclical 16.2% Financial 15.0% Consumer, cyclical 14.5% Technology 12.5% Energy 8.5% Basic materials 4.8% Communications 3.7% Utilities 1.1% The accompanying notes are an integral part of the financial statements.| Investment Portfolios 01.31.2011 (unaudited) EAGLE SMALL CAP CORE VALUE FUND Common stocks—98.6% Shares Value Aerospace/defense—1.9% HEICO Corporation, Class A Orbital Sciences Corporation * Banks—5.1% Cardinal Financial Corporation First Financial Bancorp First Republic Bank * Oriental Financial Group, Inc. PrivateBancorp, Inc. Signature Bank * Texas Capital Bancshares, Inc. * Biotechnology—1.9% Charles River Laboratories International, Inc. * Cubist Pharmaceuticals, Inc. * Chemicals—3.5% Albemarle Corporation Arch Chemicals, Inc. Kraton Performance Polymers, Inc. * Westlake Chemical Corporation Coal—2.0% Alpha Natural Resources, Inc. * Arch Coal, Inc. Commercial services—7.9% Chemed Corporation Cross Country Healthcare, Inc. * Euronet Worldwide, Inc. * FTI Consulting, Inc. * Gartner, Inc. * LECG Corporation * Net 1 UEPS Technologies, Inc. * On Assignment, Inc. * Parexel International Corporation * Computers—2.1% Electronics for Imaging, Inc. * NCR Corporation * Distribution/wholesale—1.5% Ingram Micro, Inc., Class A * School Specialty, Inc. * Diversified financial services—4.9% Cohen & Steers, Inc. Investment Technology Group, Inc. * MarketAxess Holdings, Inc. optionsXpress Holdings, Inc. SWS Group, Inc. The NASDAQ OMX Group, Inc. * Electric—1.9% Allete, Inc. Electrical components & equipment—1.0% Belden, Inc. Electronics—2.3% FLIR Systems, Inc. * Sonic Solutions, Inc. * Engineering & construction—3.1% Dycom Industries, Inc. * URS Corporation * Food—1.3% Sara Lee Corporation Gas—1.6% AGL Resources, Inc. Healthcare products—1.5% Merit Medical Systems, Inc. * Healthcare services—4.2% AMERIGROUP Corporation * Amsurg Corporation * Mednax, Inc. * Household products/wares—1.0% Jarden Corporation Insurance—4.0% Allied World Assurance Co. Holdings Ltd. American Equity Investment Life Holding Company Assured Guaranty Ltd. Platinum Underwriters Holdings Ltd. Tower Group, Inc. Internet—2.7% 1-800-Flowers.com, Inc., Class A * DealerTrack Holdings, Inc. * Equinix, Inc. * Machinery, diversified—3.1% AGCO Corporation * Altra Holdings, Inc. * IDEX Corporation Media—1.2% John Wiley & Sons, Inc., Class A Metal fabricate/hardware—0.6% Kaydon Corporation Mining—2.0% Gammon Gold, Inc. * IAMGOLD Corporation Miscellaneous manufacturer—5.1% AptarGroup, Inc. Barnes Group, Inc. Harsco Corporation Matthews International Corporation, Class A Oil & gas—3.0% Comstock Resources, Inc. * Range Resources Corporation Rosetta Resources, Inc. * Oil & gas services—3.1% Dresser-Rand Group, Inc. * Oceaneering International, Inc. * Packaging & containers—0.5% Silgan Holdings, Inc. Pharmaceuticals—1.4% Herbalife Ltd. REITs—2.9% BioMed Realty Trust, Inc. Campus Crest Communities, Inc. Chimera Investment Corporation Government Properties Income Trust Healthcare Realty Trust, Inc. Retail—6.6% AerCap Holdings NV * AFC Enterprises, Inc. * Retail—6.6% (cont'd) Jo-Ann Stores, Inc. * Nu Skin Enterprises, Inc., Class A Stage Stores, Inc. Savings & loans—4.0% BankUnited, Inc. * Beneficial Mutual Bancorp, Inc. * Berkshire Hills Bancorp, Inc. People's United Financial, Inc. Semiconductors—0.9% Emulex Corporation * Intersil Corporation, Class A Software—4.8% ACI Worldwide, Inc. * Aspen Technology, Inc. * Avid Technology, Inc. * Bottomline Technologies, Inc. * Telecommunications—3.2% Alaska Communications Systems Group,Inc. Cbeyond, Inc. * NeuStar, Inc., Class A * Neutral Tandem, Inc. * Transportation—0.8% Genesee & Wyoming, Inc., Class A * Total common stocks (cost $52,957,753) Investment companies—0.5% Solar Capital Ltd. Total investment companies (cost $377,555) Total investment portfolio (cost $53,335,308) 99.1% Other assets in excess of liabilities 0.9% Net assets 100.0% * Non-income producing security REIT—Real estate investment trust Sector allocation Sector Percent of net assets Financial 21.6% Consumer, non-cyclical 19.2% Industrial 18.3% Energy 8.1% Consumer, cyclical 8.1% Technology 7.6% Communications 7.1% Basic materials 5.6% Utilities 3.5% |The accompanying notes are an integral part of the financial statements. Investment Portfolios 01.31.2011 (unaudited) EAGLE SMALL CAP GROWTH FUND Common stocks—99.5% Shares Value Aerospace/defense—1.8% Triumph Group, Inc. Airlines—0.8% JetBlue Airways Corporation* Apparel—2.2% Deckers Outdoor Corporation* Steven Madden Ltd.* Auto parts & equipment—6.2% American Axle & Manufacturing Holdings, Inc.* ArvinMeritor, Inc.* Tenneco, Inc.* WABCO Holdings, Inc.* Banks—0.5% UMB Financial Corporation Biotechnology—1.6% Regeneron Pharmaceuticals, Inc.* Seattle Genetics, Inc.* Chemicals—3.8% Huntsman Corporation Intrepid Potash, Inc.* Coal—1.2% Cloud Peak Energy, Inc.* Commercial services—7.6% FTI Consulting, Inc.* Monster Worldwide, Inc.* Parexel International Corporation* Sotheby's SuccessFactors, Inc.* The Geo Group, Inc.* Computers—3.3% Radiant Systems, Inc.* Riverbed Technology, Inc.* Diversified financial services—0.9% Duff & Phelps Corporation, Class A optionsXpress Holdings, Inc. Electrical components & equipment—1.6% GrafTech International Ltd.* Electronics—2.0% Coherent, Inc.* Entertainment—3.6% Bally Technologies, Inc.* Pinnacle Entertainment, Inc.* Shuffle Master, Inc.* Environmental control—1.7% Waste Connections, Inc. Food—1.0% The Fresh Market, Inc.* Hand/machine tools—1.7% Regal-Beloit Corporation Healthcare products—4.4% Bruker Corporation* Sirona Dental Systems, Inc.* Thoratec Corporation* Vital Images, Inc.* Healthcare services—2.2% Centene Corporation* ICON PLC, Sponsored ADR* Home furnishings—3.5% DTS, Inc.* Universal Electronics, Inc.* Insurance—0.6% MGIC Investment Corporation* Internet—3.1% Sapient Corporation TIBCO Software, Inc.* Metal fabricate/hardware—0.6% Northwest Pipe Company* Mining—1.3% Titanium Metals Corporation* Oil & gas—1.7% Brigham Exploration Company* Oil & gas services—6.1% Lufkin Industries, Inc. OYO Geospace Corporation* Pharmaceuticals—3.9% BioMarin Pharmaceutical, Inc.* Catalyst Health Solutions, Inc.* Herbalife Ltd. Salix Pharmaceuticals Ltd.* Reits—0.6% Redwood Trust, Inc. Retail—8.7% BJ's Restaurants, Inc.* Cash America International, Inc. Chico's FAS, Inc. Genesco, Inc.* Vitamin Shoppe, Inc.* Semiconductors—8.6% NetLogic Microsystems, Inc.* Rovi Corporation* Teradyne, Inc.* Varian Semiconductor Equipment Associates, Inc.* Veeco Instruments, Inc.* Software—8.9% Allscripts Healthcare Solutions, Inc.* ANSYS, Inc.* Informatica Corporation* MedAssets, Inc.* Medidata Solutions, Inc.* Quality Systems, Inc. Telecommunications—2.0% EMS Technologies, Inc.* Plantronics, Inc. Transportation—1.8% Atlas Air Worldwide Holdings, Inc.* Landstar System, Inc. Total common stocks (cost $493,702,907) Total investment portfolio (cost $493,702,907) 99.5% Other assets in excess of liabilities 0.5% Net assets 100.0% * Non-income producing security ADR—American depository receipt REIT—Real estate investment trust Sector allocation Sector Percent of net assets Consumer, cyclical 25.1% Technology 20.7% Consumer, non-cyclical 20.7% Industrial 11.2% Energy 8.9% Communications 5.2% Basic materials 5.0% Financial 2.7% The accompanying notes are an integral part of the financial statements.| Notes to Financial Statements 01.31.2011 (unaudited) NOTE 1 | Organization and investment objective The Eagle Series Trust (the “Trust”) is organized as a separate Massachusetts business trust and is registered under the Investment Company Act of 1940, as amended, as diversified, open-end management investment companies. Members of the Boards of Trustees (“Boards”) for the Trusts may serve as Trustees for one or more of the Trusts.The Trust offers shares in the following series (each a “Fund” and collectively the “Funds”) and are advised by Eagle Asset Management, Inc. (“Eagle” or “Manager”). The Eagle Series Trust currently offers shares in seven series: ● The Eagle International Equity Fund (“International Equity Fund”) seeks capital appreciation principally through investment in a portfolio of international equity securities, ● The Eagle Investment Grade Bond Fund (“Investment Grade Bond Fund”) seeks current income and preservation of capital, ● The Eagle Large Cap Core Fund (“Large Cap Core Fund”) seeks long-term growth through capital appreciation, ● The Eagle Mid Cap Growth Fund (“Mid Cap Growth Fund”) seeks long-term capital appreciation, ● The Eagle Mid Cap Stock Fund (“Mid Cap Stock Fund”) seeks long-term capital appreciation, ● The Eagle Small Cap Core Value Fund (“Small Cap Core Value Fund”) seeks capital growth, and ● The Eagle Small Cap Growth Fund (“Small Cap Growth Fund”) seeks long-term capital appreciation. Class offerings Each Fund is authorized and currently offers Class A, Class C, Class I, Class R-3 and Class R-5 shares to qualified buyers. ● For all funds except the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 4.75%. For the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 3.75%. Class A share investments greater than $1 million, which are not sold subject to a sales charge, may be subject to a contingent deferred sales charge (“CDSC”) of up to 1% of the lower of net asset value (“NAV”) or purchase price if redeemed within 18 months of purchase. ● Class C shares are sold subject to a CDSC of 1% of the lower of NAV or purchase price if redeemed within one year of purchase. ● Class I, Class R-3 and Class R-5 shares are each sold without a front-end sales charge or a CDSC to qualified buyers. NOTE 2 | Significant accounting policies Use of estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from those estimates and those differences could be material. Valuation of securities The price of each Fund’s shares is based on the NAV per share of each class of a Fund. The Funds determine the NAV of their shares on each day the New York Stock Exchange (“NYSE”) is open for business, as of the close of the regular trading session (typically 4:00 p.m. Eastern time), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the closing price of securities traded on that exchange after the NAV is calculated, the Manager is not required to recalculate the NAV. Generally, the Funds value portfolio securities for which market quotations are readily available at market value; however, a Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as: ● The quotation may be stale; ● The quotation may be unreliable because the security is not traded frequently; ● Trading on the security ceased before the close of the trading market; ● Security is newly issued; ● Issuer-specific events occurred after the security ceased trading; or ● Because of the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer-specific events may cause the last market quotation to be unreliable. Such events may include: ● A merger or insolvency; ● Events which affect a geographical area or an industry segment, such as political events or natural disasters; or Notes to Financial Statements 01.31.2011 (unaudited) ● Market events, such as a significant movement in the U.S. market. Both the latest transaction prices and adjustments are furnished by an independent pricing service subject to supervision by the Boards. The Funds value all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using procedures (“Procedures”) approved by the Boards. A Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is that amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Fair value pricing methods, Procedures and pricing services can change from time to time as approved by the Boards. Pursuant to the Procedures, the Boards have delegated the day-to-day responsibility for applying and administering the Procedures to a valuation committee comprised of certain officers of the Trusts and other employees of the Manager (“Valuation Committee”). The composition of this Valuation Committee may change from time to time. There can be no assurance, however, that a fair value price used by a Fund on any given day will more accurately reflect the market value of a security than the market price of such security on that day. Fair value pricing may deter shareholders from trading the Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. Specific types of securities are valued as follows: ● Domestic exchange-traded equity securities Market quotations are generally available and reliable for domestic exchange-traded equity securities. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Foreign equity securities If market quotations are available and reliable for foreign exchange-traded equity securities, the securities will be valued at the market quotations. Because trading hours for certain foreign securities end before the close of the NYSE, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. The Fund may fair value a security if certain events occur between the time trading ends on a particular security and the Fund’s NAV calculation. The Fund may also fair value a particular security if the events are significant and make the closing price unreliable. If an issuer- specific event has occurred that Eagle determines, in its judgment, is likely to have affected the closing price of a foreign security, it will price the security at fair value. Eagle also utilizes a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the close of the NYSE. Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Fund securities primarily traded on foreign markets may trade on days that are not business days of the Fund. Because the NAV of a Fund shares is determined only on business days of the Fund, the value of the portfolio securities of a Fund that invests in foreign securities may change on days when you will not be able to purchase or redeem shares of the Fund. ● Fixed income securities Government, corporate, asset-backed bonds, municipal bonds and convertible securities, including high yield or junk bonds, normally are valued on the basis of prices provided by independent pricing services. Prices provided by the pricing services may be determined without exclusive reliance on quoted prices, and may reflect appropriate factors such as institution-size trading in similar groups of securities, developments related to special securities, dividend rate, maturity and other market data. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Short-term securities The amortized cost method of security valuation is used by the Funds (as set forth in Rule 2a-7 under the Investment Company Act of 1940, as amended) for short-term investments (investments that have a maturity date of 60 days or less). The amortized cost of an instrument is determined by valuing it at cost as of the time of purchase and thereafter accreting/amortizing any purchase discount/premium at a constant rate until maturity. Amortized cost approximates fair value. ● Futures and optionsFutures and options are valued on the basis of market quotations, if available. ● Investment CompaniesInvestments in other companies are valuedat their reported net asset value. Fair value measurementsEach Fund utilizes a three-level hierarchy of inputs to establish a classification of fair value measurements. The three levels are defined below: Level 1—Valuations based on quoted prices for identical securities in active markets; Level 2—Valuations based on inputs other than quoted prices that are observable, either directly or indirectly, including inputs in markets that are not considered active; and Notes to Financial Statements 01.31.2011 (unaudited) Level 3—Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments as of January 31, 2011. Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Total International Equity Fund Foreign common stocks (a) Aerospace/defense $— Agriculture — Apparel — Auto manufacturers Auto parts & equipment — Banks Beverages Biotechnology — Building materials Chemicals — Commercial services — Cosmetics/personal care Distribution/wholesale — Diversified financial services Electric — Electrical components & equipment Electronics — Engineering & construction Food Food service — Forest products & paper — Hand/machine tools — Healthcare products Healthcare services — Holding companies, diversified Household products/wares — Insurance — Internet — Lodging — Machinery, construction & mining Machinery, diversified Media — Mining Miscellaneous manufacturer $— Office/business equipment — Oil & gas Oil & gas services Pharmaceuticals Real estate — Retail Semiconductors — Telecommunications Toys/games/hobbies — Transportation Foreign preferred stocks (a) — Investment companies (a) — Other financial instruments (b) — Total investment portfolio Investment Grade Bond Fund Domestic corporate bonds (a) $— U.S. Government Agency securities — U.S. Treasuries — Mortgage-backed obligations — Supranational banks — Foreign government securities — Total investment portfolio $— Large Cap Core Fund Domestic common stocks (a) $— Investment companies (a) — Total investment portfolio $— Mid Cap Growth Fund Domestic common stocks (a) — Total investment portfolio — Mid Cap Stock Fund Domestic common stocks (a) $— Foreign common stocks (a) — 162,185,717 Total investment portfolio $— Small Cap Core Value Fund Domestic common stocks (a) $— Investment companies (a) — Total investment portfolio $— Notes to Financial Statements 01.31.2011 (unaudited) Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Total Small Cap Growth Fund Domestic common stocks (a) $— Total investment portfolio $— (a) Please see the investment portfolio for detail by industry. (b) Other financial instruments include foreign forward currency contracts which are valued at the unrealized appreciation/depreciation of the instrument. As of January 31, 2011, no Fund had any investments classified as Level 3, and there were no significant transfers in and out of levels 1, 2, or 3. Derivative instruments The Funds have adopted the provisions of FASB Accounting Standards CodificationTM ASC 815-10-50 (“Statement”). The new requirement amends and expands the disclosure requirement related to derivative instruments in order to provide users of financial statements with an enhanced understanding of the use of derivative instruments by a Fund and how these derivatives affect the financial position, financial performance and cash flows of the Fund. The Statement requires qualitative disclosures about the objectives and strategies for using derivative instruments, quantitative disclosures about the fair value of, and gains and losses on, derivative instruments, as well as disclosures about credit-risk-related contingent features in derivative agreements. During the period ended January 31, 2011, the International Equity Fund engaged in limited derivative activity. The contract amounts in the Investment Portfolio are representative of typical volumes. Fair values of derivative instruments for the International Equity Fund as of January 31, 2011 are as follows: Type of derivative Balance sheet location Value Assets Forward foreign currency contracts Unrealized gain on forward currency contracts Liabilities Forward foreign currency contracts Unrealized loss on forward currency contracts The effect of derivative instruments on the International Equity Fund’s Statement of Operations for the period ended January 31, 2011 is as follows: Type of derivative Forward foreign currency contracts Location of gain (loss) on derivatives recognized in income Net realized gain (loss) on foreign currency transactions/Net change in unrealized appreciation (depreciation) on translation of assets and liabilities denominated in foreign currencies Realized gain (loss) on derivatives recognized in income Change in unrealized appreciation (depreciation) on derivatives recognized in income During the period ended January 31, 2011, no other Fund engaged in derivative activity. Foreign currency transactions The books and records of each Fund are maintained in U.S. dollars. Foreign currency transactions are translated into U.S. dollars on the following basis: (i) market value of investment securities, other assets and other liabilities at the daily rates of exchange, and (ii) purchases and sales of investment securities, dividend and interest income and certain expenses at the rates of exchange prevailing on the respective dates of such transactions. Each Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. Such fluctuations are included with the net realized and unrealized gains and losses from investment transactions. Net realized gain (loss) from foreign currency transactions and the net change in unrealized appreciation (depreciation) on translation of assets and liabilities denominated in foreign currencies include gains and losses between trade and settlement date on securities transactions, gains and losses arising from the purchase and sale of forward foreign currency contracts and gains and losses between the ex and payment dates on dividends, interest and foreign withholding taxes. Net realized gain (loss) from foreign currency transactions also includes the effect of any Brazilian IOF tax. Forward foreign currency contracts Each of the Funds, except the Small Cap Growth Fund, is authorized to enter into forward foreign currency contracts which are used primarily to hedge against foreign currency exchange rate risk on its non-U.S. dollar denominated investment securities. Forward foreign currency contracts are translated to U.S. dollars using forward exchange rates provided by a pricing service as of the close of the NYSE each valuation day and the unrealized gain or loss is included in the Statement of Assets and Liabilities. When the contracts are closed, the gain or loss is realized. Realized and unrealized gains and losses are included in the Statement of Operations. Risks may arise from unanticipated movements in the currency’s value relative to the U.S. dollar and from the possible inability of counter-parties to meet the terms of their contracts. Real estate investment trusts (“REITs”) There are certain additional risks involved in investing in REITs. These include, Notes to Financial Statements 01.31.2011 (unaudited) but are not limited to, economic conditions, changes in zoning laws, real estate values, property taxes and interest rates. Dividend income is recorded at the Manager’s estimate of the income included in distributions from the REIT investments. Distributions received in excess of the estimated amount are recorded as a reduction of the cost of the investments. The actual amounts of income, return of capital and capital gains are only determined by each REIT after the fiscal year end and may differ from the estimated amounts. Repurchase agreements Each Fund enters into repurchase agreements whereby a Fund, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount of at least 100% of the resale price. Repurchase agreements involve the risk that the seller will fail to repurchase the security, as agreed. In that case, each Fund will bear the risk of market value fluctuations until the security can be sold and may encounter delays and incur costs in liquidating the security. In the event of bankruptcy or insolvency of the seller, delays and costs may be incurred.At January 31, 2011, no Fund held a repurchase agreement. Revenue recognition Investment security transactions are accounted for on a trade date basis. Dividend income is recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Expenses Each Fund is charged for those expenses that are directly attributable to it, while other expenses are allocated proportionately among the Eagle Family of Funds based upon methods approved by the Boards. Expenses that are directly attributable to a specific class of shares, such as distribution fees, shareholder servicing fees and administrative fees, are charged directly to that class. Other expenses of each Fund are allocated to each class of shares based upon their relative percentage of net assets. Class allocations Each class of shares has equal rights to earnings and assets except that each class may bear different expense for administration, distribution and/or shareholder services. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Distribution of income and gains In each Fund, except the Investment Grade Bond Fund, distributions of net investment income are made annually. Distributions of net investment income in the Investment Grade Bond Fund are made monthly. Net realized gains from investment transactions during any particular fiscal year in excess of available capital loss carryforwards, which, if not distributed, would be taxable to each Fund, will be distributed to shareholders in the following fiscal year. Each Fund uses the identified cost method for determining realized gain or loss on investments for both financial and federal income tax reporting purposes. Other In the normal course of business the Funds enter into contracts that contain a variety of representations and warranties, which provide general indemnifications. The Funds' maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund and/or its affiliates that have not yet occurred. However, based on experience, the risk of loss to each Fund is expected to be remote. NOTE 3 | Federal income taxes and distributions Each Fund is treated as a single corporate taxpayer as provided for in the Tax Reform Act of 1986, as amended. Accordingly, no provision for Federal income taxes is required since the Funds intend to continue to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute to shareholders all of its taxable income and gains. Federal income tax regulations differ from accounting principles generally accepted in the United States of America; therefore, distributions determined in accordance with tax regulations may differ significantly in amount or character from net investment income and realized gains for financial reporting purposes. Financial reporting records are adjusted for permanent book/ tax differences to reflect tax character; these adjustments have no effect on net assets or NAV per share. Financial reporting records are not adjusted for temporary differences. As of January 31, 2011, the identified cost of investments in securities owned by each Fund for Federal income tax purposes were as follows: Identified cost International Equity Fund Investment Grade Bond Fund Large Cap Core Fund Mid Cap Growth Fund Mid Cap Stock Fund Small Cap Core Value Fund Small Cap Growth Fund As of January 31, 2011, the net unrealized appreciation (depreciation) of investments in securities owned by each Fund were as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) International Equity Fund Investment Grade Bond Fund Large Cap Core Fund Mid Cap Growth Fund Mid Cap Stock Fund Small Cap Core Value Fund Small Cap Growth Fund Item 2. Controls and Procedures (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940), the Principal Executive Officer and Principal Financial Officer of Eagle Series Trust have concluded that such disclosure controls and procedures are effective as of a date within 90 days of the filing date of this Form N-Q. (b) Effective September 13, 2010, Eagle Series Trust transferred the day-to-day responsibility for its financial reporting from Eagle Asset Management, Inc., the registrant’s investment adviser, to J.P. Morgan Investor Services Co. (“J.P. Morgan”).Eagle, the registrant’s Principal Executive Officer and Principal Financial Officer oversee and monitor the services provided by J.P. Morgan. Item 3. Exhibits (a) Certifications of thePrincipal Executive Officer and Principal Financial Officer of Eagle Series Trust as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EAGLE SERIES TRUST Date:March 30, 2011 /s/ J. Cooper Abbott J. Cooper Abbott Principal Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. EAGLE SERIES TRUST Date:March 30, 2011 /s/ J. Cooper Abbott J. Cooper Abbott Principal Executive Officer Date:March 30, 2011 /s/ Mathew J. Calabro Mathew J. Calabro Principal Financial Officer
